REEVESj Chief Judge.
The defendant has filed its motion for change of venue pursuant to the provisions of section 1404, Title 28 U.S.C.A. It appears from the 'pleadings that the accident for which the plaintiff claims damages occurred in the State of North Carolina and that all the witnesses reside there.
A similar case, involving a claim arising from the same accident was transferred by my associate, Judge Ridge, upon similar motion filed by the defendant. Moreover,, it is to be seriously questioned whether the administrator would have any authority to bring suit in this court. It is the law that a foreign administrator may not sue in Missouri courts in his representative capacity for the benefit of the estate. Turner v. Alton Banking & Trust Co., 8 Cir., 166 F.2d 305.
The motion for a change of venue should be granted and it will be so ordered.